         Case 2:20-cr-00086-RAJ-RJK Document 14 Filed 10/14/20 Page 1 of 1 PageID# 28
 Eastern District Of Virginia - U.S. District Court
 ARRAIGNMENT/DETENTION MINUTES:

 Time Set:       02:30 p.m.                             Date:               October 14,2020
 Started:       ^9^                                    Presiding Judge:  Robert J. Krask
 Ended:            •L.                                 Courtroom Deputy: L IOCDGGyT
                                                       Court Reporter:   FTR

 Split Time;                                           U.S. Attorney:    Randy Stoker, AUSA
 Hearing Held: ( )Norfolk( )Newport News               Defense Counsel:                 / James Broccoletti
 Case Number:  2:20cr86                                (X) Retained( )Court appointed ( )AFPD
 Defendant:              K. thJjiKatoS ZZ              Interpreter:

 INITIAL APPEARANCE:                               DETENTION:
( )Indictment                                     ( ) Detention Hearing( )Held( )Waived
( )Supervised Release                             (   )Government motion for detention:
( )Probation                                      (   )Granted( )Denied( )Motion to withdraw
( )Pretrial Violation                             (   ) Detention Ordered( )Remanded
                                                  (   ) Bond set
 COUNSEL:                                         (   ) Special Conditions of Release
                                                  (X) Defendant continued on previous bond
(X)Court explained right to counsel               ( ) Additional Conditions of Release
( )Counsel waived                                 ( ) Defendant failed to appear
( )Counsel desired.                               ( ) Government motion for warrant -Granted
( )Affidavit executed and filed in open court
( )Court directed appointment of counsel            ORDERS:
( )Defendant ordered to pay $                     ( )Agreed Discovery/Protective Order Entered
   beginning          and each month thereafter    (y)Defendant consented to video proceedings. Order
   until paid in full                                   entered and filed


 ARRAIGNMENT:                                      PRELIMINARY HEARING:
{ )Defendant formally arraigned                   ( )Preliminary Hearing( )Held( )Waived
( k)Defendant waived formal arraignment           ( ) Defendant stipulated to probable cause
( )Defendant entered plea of guilty                ( )Court finds probable cause
( )Defendant entered plea of not guilty            ( )Defendant held for Grand Jury
( Jury demanded                                    SPEEDY TRIAL:
( )Jury Waived                                    (y)By agreement of all parties, due to the
( )Jury waiver executed and filed                 complexity ofthe case and/or in the
(y.) Preliminary motions deadline                 interest ofjustice, pursuant to 18 USC
( )Response motions deadline                      3161(h), speedv trial is waived
(X)TRIAL( ) SRVH( )PVH( )Status Conference set on i_lSi7                ^                  Jackson
     @(X)Norfolk( )Newport News(x)Richmond

 APPEARANCE AT PRELIMINARY HEARING:
( X)Court inquired as to whether defendant wishes appear ( )SRV/Probation Hearing:
   at preliminary hearing.                             ( )
( )Waiver of Appearance executed                       ( )
( )Arraignment:                                        ( )

SPEEDY TRIAL:
( )The defendant requested time to file pretrial motions. The court granted this motion under 18 U.S.C.
3161(h)(7) and Bloate v. U.S., 2010 WL 757660(U.S.) and finds that the ends ofjustice are served by granting
this request which outweighs the best interest of the public and the defendant in a speedy trial and the time
period from the arraignment to the motions deadline of          is excluded under the Speedy Trial Act.
